     Case 1:20-cv-00467-NONE-EPG Document 34 Filed 03/02/21 Page 1 of 6


 1

 2

 3

 4                                  UNITED STATES DISTRICT COURT

 5                                  EASTERN DISTRICT OF CALIFORNIA

 6

 7   LAMAR JORDAN,                                    Case No. 1:20-cv-00467-NONE-EPG (PC)
 8                     Plaintiff,                     SCHEDULING ORDER
 9                                                    Exhaustion Motions:      May 28, 2021
10          v.                                        Motions to Compel:       June 4, 2021
11                                                    Report Re: Settlement
                                                      Conference:           July 16, 2021
12
     O. NORRIS, et al.,                               Non-expert
13                                                    Discovery:               August 27, 2021
                       Defendant(s).
14                                                    Dispositive Motions:     October 1, 2021
15

16          This Court now sets a schedule for this action through the filing of dispositive motions.

17   I.     DISCOVERY PROCEDURES

18          Discovery is now open and the parties are granted leave to serve discovery requests.

19   Pursuant to Federal Rules of Civil Procedure 1, 16, and 26-36, discovery shall proceed as follows:

20          1. The parties may take the following types of discovery from other parties:

21                   a. Interrogatories (an interrogatory is a written question or request for

22                        information and “may relate to any matter that may be inquired into under

23                        Rule 26(b).” Fed. R. Civ. P. 33(a)(2));

24                   b. Requests for Production (a request for production is a written request that the

25                        opposing party produce documents or electronically stored information,

26                        “including writings, drawings, graphs, charts, photographs, sound recordings,

27                        images, and other data or data compilations,” or a written request that the

28                        opposing party produce any designated tangible things. Fed. R. Civ. P.
                                                      1
     Case 1:20-cv-00467-NONE-EPG Document 34 Filed 03/02/21 Page 2 of 6


 1                            34(a)(1));

 2                       c. Requests for Admissions (a request for admission is a written request that the

 3                            opposing party “admit, for purposes of the pending action only, the truth of

 4                            any matters within the scope of Rule 26(b)(1)” that relate to “(A) facts, the

 5                            application of law to fact, or opinions about either; [or] (B) the genuineness

 6                            of any described documents.” Fed. R. Civ. P. 36(a)(1)); and

 7                       d. Depositions (a deposition is where one party (or that party’s counsel)

 8                            questions someone under oath, and a court reporter is present to record the

 9                            proceedings).1

10                                   1. Pursuant to Federal Rule of Civil Procedure 30(a)(2)(B),

11                                       Defendant(s) may depose any witness confined in a prison on the

12                                       condition that, at least fourteen (14) days before such a deposition,

13                                       Defendant(s) serve all parties with the notice required by Federal

14                                       Rule of Civil Procedure 30(b)(1). Plaintiff’s failure to participate in

15                                       a properly noticed deposition could result in sanctions against

16                                       Plaintiff, including monetary sanctions and/or dismissal of this

17                                       case. Pursuant to Federal Rule of Civil Procedure 30(b)(4), the

18                                       parties may take any deposition under this section by video

19                                       conference without a further motion or order of the Court.

20                                   2. If Plaintiff wishes to take a deposition, Plaintiff must file a motion
21                                       requesting permission to do so, specifically showing the ability to

22                                       comply with the applicable Federal Rules of Civil Procedure by

23                                       providing the name of the person to be deposed, the name and

24                                       address of the court reporter who will take the deposition, the

25                                       estimated cost for the court reporter’s time and the recording, and

26                                       the source of funds for payment of that cost. Plaintiff bears the
27            1
                “Instead of participating in the oral examination, a party may serve written questions in a sealed envelope
     on the party noticing the deposition, who must deliver them to the officer. The officer must ask the deponent those
28   questions and record the answers verbatim.” Fed. R. Civ. P. 30(c)(3).
                                                                2
     Case 1:20-cv-00467-NONE-EPG Document 34 Filed 03/02/21 Page 3 of 6


 1                                       responsibility to pay the costs of the deposition, including the cost

 2                                       of copies of deposition transcript(s).2

 3            2. A party may serve on any other party no more than 15 interrogatories, 15 requests for

 4                production of documents, and 15 requests for admission. If a party wishes to serve

 5                additional discovery requests, that party may file a motion for additional discovery

 6                requests with the Court, explaining why additional discovery requests are necessary.

 7            3. Discovery requests and responses should be sent to the opposing part(ies), or their

 8                counsel if represented. They should not be filed with the Court.

 9            4. Responses to written discovery requests shall be due forty-five (45) days after the

10                request is first served. Boilerplate objections are disfavored and may be summarily

11                overruled by the Court. Responses to document requests shall include all documents

12                within a party’s possession, custody, or control. Fed. R. Civ. P. 34(a)(1). Documents

13                are deemed to be within a party’s possession, custody, or control if the party has actual

14                possession, custody, or control thereof, or the legal right to obtain the property on

15                demand. If Defendant(s) cannot obtain documents from Plaintiff’s institution(s) of

16                confinement, Defendant(s) shall clearly respond that a third party subpoena will be

17                necessary to obtain documents from Plaintiff’s institution(s) of confinement.

18            5. If any party or third party withholds a document on the basis of privilege, that party or

19                third party shall provide a privilege log to the requesting party identifying the date,

20                author, recipients, general subject matter, and basis of the privilege within thirty (30)
21                days after the date that responses are due. Failure to provide a privilege log within this

22                time shall result in a waiver of the privilege. Additionally, if a party is claiming a

23                right to withhold witness statements and/or evidence gathered from investigation(s)

24                into the incident(s) at issue in the complaint based on the official information privilege

25                or confidentiality, the withholding party shall submit the withheld witness statements

26                and/or evidence to the Court for in camera review, along with an explanation of why
27
              2
               The Court may request input from Plaintiff’s institution of confinement to determine if the deposition(s)
28   can proceed in a safe and secure manner before ruling on a motion for a deposition.
                                                               3
     Case 1:20-cv-00467-NONE-EPG Document 34 Filed 03/02/21 Page 4 of 6


 1                 the witness statements and/or evidence should be withheld.3 The witness statements

 2                 and/or evidence shall be Bates stamped, and mailed to Judge Grosjean at 2500 Tulare

 3                 Street, Sixth Floor, Fresno, CA 93721. The withholding party shall also file and serve

 4                 a notice that they have complied with this order. All other claims of privilege may be

 5                 challenged via a motion to compel.

 6            6. If Plaintiff seeks documents from someone who is not a party in this case, Plaintiff

 7                 must file a request for the issuance of a subpoena duces tecum with the Court. In any

 8                 request for a subpoena, Plaintiff must: (1) identify the documents sought and from

 9                 whom; (2) explain why the documents are relevant to the claims in this case; and (3)

10                 make a showing in the request that the records are only obtainable through a third

11                 party. If the Court approves the request, it may issue Plaintiff a subpoena duces

12                 tecum, commanding the production of documents from a non-party, and may

13                 command service of the subpoena by the United States Marshals Service. Fed. R. Civ.

14                 P. 45; 28 U.S.C. 1915(d). However, the Court will consider granting such a request

15                 only if the documents sought from the non-party are not obtainable from Defendant(s)

16                 through a Rule 34 request for production of documents.

17            7. The parties are required to act in good faith during the course of discovery and the

18                 failure to do so may result in the payment of expenses pursuant to Federal Rule of

19                 Civil Procedure 37(a)(5) or other appropriate sanctions authorized by the Federal

20
              3
                 See Woodford v. Ngo, 548 U.S. 81, 94-95 (2006) (“[P]roper exhaustion improves the quality of those
21   prisoner suits that are eventually filed because proper exhaustion often results in the creation of an administrative
     record that is helpful to the court. When a grievance is filed shortly after the event giving rise to the grievance,
22   witnesses can be identified and questioned while memories are still fresh, and evidence can be gathered and
     preserved.”).
23             The “common law governmental privilege (encompassing and referred to sometimes as the official or state
     secret privilege) . . . is only a qualified privilege, contingent upon the competing interests of the requesting litigant
24   and subject to disclosure. . . .” Kerr v. U.S. Dist. Ct. for N. Dist. of Cal., 511 F.2d 192, 198 (9th Cir. 1975) (internal
     citations omitted). The Ninth Circuit has since followed Kerr in requiring in camera review and a balancing of
     interests in ruling on the government’s claim of the official information privilege. See, e.g., Breed v. U.S. Dist. Ct.
25   for N. Dist. of Cal., 542 F.2d 1114, 1116 (9th Cir. 1976) (“[A]s required by Kerr, we recognize ‘that in camera
     review is a highly appropriate and useful means of dealing with claims of governmental privilege.’”) (quoting Kerr v.
26   U. S. Dist. Ct. for N. Dist. of Cal., 426 U.S. 394, 406 (1976)); Sanchez v. City of Santa Ana, 936 F.2d 1027, 1033-34
     (9th Cir. 1990), as amended on denial of reh’g (Feb. 27, 1991), as amended on denial of reh’g (May 24, 1991)
27   (“Government personnel files are considered official information. To determine whether the information sought is
     privileged, courts must weigh the potential benefits of disclosure against the potential disadvantages. If the latter is
28   greater, the privilege bars discovery.”) (internal citations omitted).
                                                                 4
     Case 1:20-cv-00467-NONE-EPG Document 34 Filed 03/02/21 Page 5 of 6


 1                Rules of Civil Procedure or the Local Rules.

 2            8. The parties have until June 4, 2021, to file motion(s) to compel further discovery

 3                responses. The motion(s) should include a copy of the request(s) and any response to

 4                the request(s) at issue. The responding party may file a response to the motion no later

 5                than twenty-one days from the date the motion is filed. If, after reviewing the

 6                motion(s) and response(s), the Court determines that a hearing will be helpful, the

 7                Court will set a hearing on the motion(s) to compel.

 8   II.      PAGE LIMITS AND COURTESY COPIES

 9            The parties are advised that unless prior leave of the Court is obtained before the filing

10   deadline,4 all moving and opposition briefs or legal memoranda shall not exceed twenty-five (25)

11   pages. Reply briefs by the moving party shall not exceed ten (10) pages. These page limits do

12   not include exhibits.

13            Defendant(s) shall mail or deliver courtesy hard-copies of all motions over 10 pages in

14   length to the court at 2500 Tulare St., Room 1501, Fresno, CA 93721. Courtesy hard-copies

15   shall reflect the CM/ECF document numbers and pagination.

16   III.     NON-EXPERT DISCOVERY DEADLINE

17            The deadline for the completion of all non-expert discovery is August 27, 2021.

18   IV.      EXHAUSTION MOTION DEADLINE

19            The deadline for Defendant(s) to present any challenge for failure to exhaust

20   administrative remedies is May 28, 2021.5
21   V.       DISPOSITIVE MOTIONS DEADLINE

22            The deadline for filing dispositive motions, including motions for summary judgment

23   (other than dispositive motions based on the defense of failure to exhaust administrative

24   remedies), is October 1, 2021. The deadline to file oppositions to dispositive motions, including

25   motions for summary judgment, is thirty days from the date the motion is filed. The deadline to

26   file replies to oppositions is fourteen days from the date the opposition is filed. If a party needs
27            4
                Parties may seek leave by filing a short motion.
              5
                If Defendant(s) need an extension of this deadline, Defendant(s) shall file a motion requesting an extension
28   of this deadline.
                                                               5
     Case 1:20-cv-00467-NONE-EPG Document 34 Filed 03/02/21 Page 6 of 6


 1   an extension of any of these deadlines, that party may file a motion for an extension of time.6

 2            If Defendant(s) file a motion for summary judgment, Defendant(s) shall simultaneously

 3   provide Plaintiff with the notice and warning required by Rand v. Rowland, 154 F.3d 952 (9th

 4   Cir. 1998).

 5   VI.      SETTLEMENT CONFERENCE

 6            The Court is not setting a settlement conference at this time. Defendant(s) shall

 7   confer with Plaintiff,7 and no later than July 16, 2021, shall file a report indicating each party’s

 8   position on whether a settlement conference would be productive.8

 9   VII.     FURTHER DATES AND DEADLINES

10            If this case is still proceeding after dispositive motions have been resolved, or if no

11   dispositive motions are filed, the Court will set expert disclosure deadlines,9 a telephonic trial

12   confirmation hearing, pretrial deadlines, and a trial date.10

13   VIII. EFFECT OF THIS ORDER

14             This order represents the Court’s best estimated schedule through dispositive motions.

15   Any party unable to comply with the dates outlined in this order shall immediately file an

16   appropriate motion or stipulation identifying the requested modification(s).

17            The dates set in this order are considered to be firm and will not be modified absent a

18   showing of good cause, even if a stipulation to modify is filed.

19          Failure to comply with this order may result in the imposition of sanctions.
     IT IS SO ORDERED.
20
21         Dated:     March 1, 2021                                         /s/
22                                                                   UNITED STATES MAGISTRATE JUDGE

23

24            6
                 If Plaintiff requests an extension due to a lack of law library access, he should attach his request for law
     library access and/or paging services, as well as the institution’s response to his request (if any), to his motion for an
25   extension of time.
               7
                 The parties may confer by letter.
26             8
                 If the Court sets a settlement conference, the parties may request an extension of any remaining deadlines.
               9
                 While the Court is not setting a deadline for expert disclosures at this time, the parties may provide their
27   expert disclosures at any time.
               10
                  Given the ongoing judicial emergency in the Eastern District of California, the Court may not set a trial
28   date until the telephonic trial confirmation hearing.
                                                                 6
